Apareciendo que se interpuso apelación el 2 de ju-lio de 1923 y fué certificado el legajo de la sentencia por los abogados el 19 de octubre 1923 y que solicitada y preparada por el taquígrafo la transcripción de la evidencia ésta fué radicada en la secretaría de la corte inferior el 11 de agosto de 1923 sin que posteriormente en el- transcurso de 16 me-ses la apelante haya practicado ninguna otra gestión para perfeccionar la apelación interpuesta; vista la regla 59 y la jurisprudencia aplicable en los casos de Colón et al., v. Sampol et al., No. 3421 de dic, 15, 1924 (33 D.P.R.); 3094 Díaz Mor v. Porto Rico Railway, L. & P. Co., de mayo 31, 1924, (33 D.P.R. 289), y 2262 El Pueblo v. Figueroa, de jun. *92612, 1924 (33 D.P.R. 340), se declara con lugar la moción y se desestima el recurso.